UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-7409
CHRISTOPHER HASTINGS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                  (CR-98-600, CA-01-2783-2-23)

                      Submitted: May 7, 2003

                      Decided: May 21, 2003

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                           COUNSEL

Christopher Hastings, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HASTINGS
                              OPINION

PER CURIAM:

   Christopher Hastings appeals the order of the district court dismiss-
ing his motion under 28 U.S.C. § 2255 (2000) as untimely filed.* In
calculating the limitations period applicable to Hastings’s motion, the
district court relied on United States v. Torres, 211 F.3d 836, 839 (4th
Cir. 2000). Since then, the United States Supreme Court has overruled
Torres. See Clay v. United States, 123 S. Ct. 1072 (2003). Accord-
ingly, we vacate the district court’s order and remand for consider-
ation in light of Clay and Houston v. Lack, 487 U.S. 266 (1988). We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                        VACATED AND REMANDED

  *The district court granted Hastings’s motion for a certificate of
appealability.